Title: From George Washington to Henry Knox, 22 August 1792
From: Washington, George
To: Knox, Henry



Dear Sir,
Mount Vernon Augt 22 1792

In my letter of the 15th I acknowledged the receipt of yours of the 11th; since which your dispatches of the 16th are come to hand, and convey but a gloomy prospect of peace with the Indians, in either hemisphere; but shew the necessity of preparing more vigorously if possible for the dernier resort. That the Western Indians are stimulated to acts of hostility on one side, and every mean which can be devised to set aside the treaties wch exist between the Southern Indians and the U. States, & to encourage the former to break with us on the other admits of no doubt in my mind; and that it may be a concerted plan between certn Powers to check the growth of this rising Country, is far from improbable—diabolical as it may seem.
  The enclosure of Genl Putnams letter of 9th of July, enables me (which I could not do before) to form some idea of his proposition to establish a Post on the Muskingham; and ‘though I shall give no decided opinion on this particular case, my sentiments, generally, with respect to Posts, are not changed—and are shortly these. that except for the preservation of Stores, and the security of convoys upon a communi[catio]n they are of no use but to protect the people within them—for unless the Garrison is of such strength, & can detach in such force, as to bid defiance to the enemy it is always cooped up. Except for the purposes I have mentioned, of what advantage are Forts Hamilton, St Clair & Jefferson? The strength of Stationary parties are soon discovered by the Indians and when discovered, are liable to be cut off, unless they confine themselves solely to the defence of the Post—& of what avail would this be on the Muskingham or elsewhere? Posts can be insulted, or avoided at the option of the enemy in a covered Country—but the best vigilence of the most cautious Ene[my] cannot prevent scouting parties falling on their trail. Besides, we shall never be respectable at any point if

the Troops are divided, & subdivided for the quietude of particular settlements or neighbourhoods: nor will they ever be disciplined, and under due subordination whilst they are scattered over the Country in small parties under Subaltern Officers; except when they are employed in ranging, which is an essential part of their Military educatn in the Service for which they are designed.
If all the measures which have been pursued by Governmt to convince the hostile Indians of the just & honorable intentions of the U. States towards them should prove ineffectual we may certainly calculate upon a powerful opposition from their Combind force; in which case, we shall not only be unprepared to penetrate their Country, this Year, but there appears to me to be very little prospect of doing it early in the next; unless there can be some stimulus to the recruiting Service; and the Officers absolutely restrained from enlisting improper men—for I am told, notwithstanding the pointed instructions which have been issued to them on this head, that boys in many instances, and the worst miscreants in others are received: to the last of which may be attributed the number of desertions that are reported to the War Office. Under this view of the matter, your intimation to Genl Wayne respecting the Chicasaws and Choctaws was prudent & proper; but I conceive, nevertheless, if a few of each Southern Nation say a Six or 8 respectable characters was to visit & remain with the Army as long as should be agreeable to themselves—Be well fed & cloathed—& in all respects treated with attention & kindness, it would be an effectual inducement to the coming of the number that might be required next year?
I perceive by Mr Belli’s letter that the difference between supplying the Troops with their Rations by Contract, and by a purchasing Commy must be very great indeed, although he has not given the Wages, & other charges of the latter gentry. I am of opinion that the difference in favor of the latter will be found from the nature of things much greater on the exterior than it would be in the interior Country—and as the public pay for all lost provisions (by the enemy) is at the expence of Stores Guards &ca it is a matter worthy of serious investigation & consequent decision—Consult therefore with the Secretary of the treasury, & act as the result shall appear best.
The hair must have stood on Major S——head, & a stake full in

his view, when his letter of the 8th of July was writing to Genl Wilkinson, or the style of it would certainly have been varied. With esteem & regard I am Dr Sir Yrs &ca

G.W——n

